Citation Nr: 0512668	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 1960, 
and from July 1961 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a back 
disability.  He responded by filing an October 2001 Notice of 
Disagreement, and was sent a November 2002 Statement of the 
Case by the RO.  The veteran then filed a January 2003 VA 
Form 9, perfecting his appeal of this issue.  In January 
2002, the veteran testified at a personal hearing before a 
decision review officer.  On his January 2003 VA Form 9, the 
veteran also requested a personal hearing before a member of 
the Board, but withdrew his hearing request prior to any such 
hearing being held.  

The veteran was also denied entitlement to service connection 
for a right hip disability within the RO's July 2001 rating 
decision, and he filed a timely Notice of Disagreement 
regarding that determination.  However, because he 
subsequently submitted a written and signed withdrawal of 
that Notice of Disagreement, the issue of entitlement to 
service connection for a right hip disability is no longer 
before the Board.  38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current back disability did not result from 
disease or injury during military service, and arthritis was 
not manifested within a year thereafter.  




CONCLUSION OF LAW

The criteria for the award of service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminates the requirement that a claimant 
submit evidence of a well-grounded claim.  The law also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also notification provisions contained 
in this law which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted law, and the 
requirements of the law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of the November 2002 Statement of 
the Case, the various Supplemental Statements of the Case, 
and February 2001 and October 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Mountain Home and 
Johnson City, TN, and these records were obtained.  Pertinent 
medical treatment records have also been obtained from the 
Social Security Administration.  Finally, private medical 
records have also been obtained, as indicated by the veteran.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent a VA 
medical examination in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and the 
passage of the VCAA, the RO provided notice to the veteran of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was adjudicated on several 
occasions, most recently in March 2004, in light of the 
additional development performed subsequent to February 2001.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  In addition, when certain 
statutorily-specified disabilities, such as arthritis, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In September 1958 during active military service, the veteran 
sought treatment for a strain of the low back following heavy 
lifting on the flight line.  Myositis of the paravertebral 
muscles of the back was diagnosed, and he was briefly 
hospitalized.  On his November 1960 service separation 
medical examination, no abnormalities of the back were noted.  
When the veteran was again examined for service re-entrance 
in July 1961, he denied any bone or joint disabilities.  His 
May 1962 service separation medical examination was also 
without abnormalities of the back.  

Subsequent to service, the veteran did not seek professional 
medical treatment for a back disability until many years 
after service.  In December 1993, he was treated at a private 
hospital for back pain following an accident at work.  X-rays 
revealed degenerative joint disease of the thoracic spine, 
and he was given medication for his pain.  He continued to 
receive periodic private medical treatment thereafter for 
back pain, and in the mid 1990's, he began seeking similar VA 
treatment.  A June 2000 VA X-ray of the veteran's lumbosacral 
spine revealed degenerative changes as well as possible disc 
space spurring and narrowing.  A February 2003 VA X-ray 
confirmed spondylosis of the lumbosacral spine.  

At his January 2002 personal hearing, the veteran stated that 
he experienced chronic back pain following military service.  
He also submitted lay statements from acquaintances 
confirming the veteran's reports of back pain since the 
1960's.  

In January 2004, the veteran was afforded a VA medical 
examination to determine the onset of his current back 
disorder.  He reported a history of back pain following his 
first period of military service, with a subsequent post-
service injury to his leg in 1983 while on the job.  He had 
used a cane ever since this injury.  After physically 
examining the veteran, the VA examiner diagnosed spondylosis 
of the thoracic and lumbosacral spine, confirmed by X-ray.  
The examiner also determined that the veteran's current 
diffuse disease of the spine was "not likely related to back 
strain sustained in the military in 1958."  

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for a back disability.  The Board notes 
first that the veteran has established current disabilities 
of the thoracic and lumbosacral spine, diagnosed as 
degenerative disc disease and spondylosis.  These current 
disabilities are confirmed by the both the private and VA 
medical evidence, and are accepted by the Board.  However, in 
order for service connection to be warranted, the veteran 
must establish that these disabilities began during active 
military service, or manifested to a compensable degree 
within a year thereafter.  

While the veteran was treated for a back strain during 
military service in 1958, he was negative for any 
abnormalities of the back on service separation in November 
1960.  When he returned to active military service in July 
1961, he was again without any disabilities of the back on 
physical examination, and no such disabilities were noted on 
his second service separation examination in May 1962.  
Thereafter, he did not seek treatment for a back disability 
for many years.  This evidence suggests the veteran's 1958 
back injury was acute and transitory, without any permanent 
residuals.  A second on-the-job back injury was sustained in 
1993, according to the evidence of record.  Thereafter, while 
the veteran obtained frequent treatment for back pain, no 
private medical source has suggested the veteran's current 
back disability began during active military service, or that 
arthritis was manifested within a year thereafter.  When he 
was examined by a VA medical examiner in January 2004, the 
examiner determined the veteran's current diffuse disease of 
the spine was "not likely related to back strain sustained 
in the military in 1958."  In the absence of competent 
evidence indicating the veteran's current back disabilities 
began during military service or that arthritis was 
manifested within a year thereafter, service connection for a 
back disability must be denied.  

The veteran has himself alleged that he has a current back 
disability which was first incurred during active military 
service.  He has also submitted statements from various 
laypersons indicating a history of back pain since the 
veteran's service period.  However, as laypersons, these 
assertions regarding medical diagnosis, causation, and 
etiology are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a back disability, as the 
veteran has not presented competent evidence indicating the 
onset of any current disability during military service, or 
manifestation of arthritis within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a back disability is 
denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


